Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 1 of 19




          EXHIBIT “7”
      Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 2 of 19



KEREN E. GESUND, ESQ.
Nevada Bar No. 10881
GESUND & PAILET, LLC
5550 Painted Mirage Rd.
Suite 320
Las Vegas, NV 89149
Tel: (702) 300-1180
Fax: (504) 265-9492
keren@gp-nola.com

O. Randolph Bragg
HORWITZ, HORWITZ & ASSOC.
25 East Washington Street, Suite 900
Chicago, IL 60602
(312) 372-8822
rand@horwitzlaw.com

Attorneys for Plaintiff

                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEVADA

NICOLE DIANE LA CARIA, on behalf of              Case No.: 2:18-cv-00317
herself and all others similarly situated;

                 Plaintiff,

vs.


NORTHSTAR LOCATION SERVICES, LLC,
A New York limited liability company, and
JOHN DOES 1-10.


                 Defendant.



             DECLARATION OF NICOLE DIANE LA CARIA
                          IN SUPPORT OF
           PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 3 of 19




          I, O. Randolph Bragg, declare under penalty of perjury, as provided for by the

laws of the United States, 28 U.S.C. '1746, that the following statements are true:

1.        I am one of the attorneys representing Plaintiff Nicole Diane La Caria and the

class certified in this matter.

2.        I am a member in good standing of the bars of the following

courts:

                Supreme Court of the United States
                Washington, D.C.
                August 7, 1992

                Supreme Court of Appeals of West Virginia -- inactive
                Charleston, West Virginia
                May 22, 1973

                Supreme Court of Pennsylvania B inactive
                Harrisburg, Pennsylvania
                May 20, 1974

                Supreme Court of the State of Delaware B inactive
                Wilmington and Dover, Delaware
                January 23, 1987

                Supreme Court of Illinois
                Chicago, Illinois
                July 5, 1994

                U.S. Court of Appeals for the Second Circuit
                New York, New York
                November 6, 1986
Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 4 of 19




       U.S. Court of Appeals of the Third Circuit
       Philadelphia, Pennsylvania
       February 21, 1979

       U.S. Court of Appeals for the Fourth Circuit
       Richmond, Virginia
       February 7, 1986

       U.S. Court of Appeals for the Fifth Circuit
       New Orleans, Louisiana
       July 23, 1999

       U.S. Court of Appeals for the Sixth Circuit
       Cincinnati, Ohio
       December 26, 1991

       U.S. Court of Appeals for the Seventh Circuit
       Chicago, Illinois
       April 15, 1994

       U.S. Court of Appeals for the Eighth Circuit
       St. Louis, Missouri
       September 21, 1998

       U.S. Court of Appeals for the Ninth Circuit
       San Francisco, California
       March 14, 1997

       U.S. Court of Appeals for the Tenth Circuit
       Denver, Colorado
       May 22, 1997

       U.S. Court of Appeals for the Eleventh Circuit
       Atlanta, Georgia
Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 5 of 19




       August 24, 1988


        U.S. District Court for the Southern District of West Virginia
       Charleston, West Virginia
       May 22, 1973

        U.S. District Court for the Middle District of Pennsylvania
       Scranton, Pennsylvania
       July 12, 1974

        U.S. District Court for the Eastern District of Pennsylvania
       Philadelphia, Pennsylvania
       June 25, 1982

       U.S. District Court for the District of Delaware
       Wilmington, Delaware
       January 30, 1987

       U.S. District Court for the Western District of New York
       Rochester, New York
       October 5, 1987

       U.S. District Court for the Northern District of New York
       Utica, New York
       December 15, 1989

       U.S. District Court for the Northern District of Illinois
       Chicago, Illinois
       May 10, 1994

       U.S. District Court for the Central District of Illinois
       Peoria, Illinois
       April 29, 1996
Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 6 of 19




       U.S. District Court for the District of Arizona B inactive
       Phoenix, Arizona
       January 11, 1996

       U.S. District Court for the Western District of Michigan
       Grand Rapids, Michigan
       June 7, 1996

       U.S. District Court for the Eastern District of Michigan
       Detroit Michigan
       December, 1997

       U.S. District Court for the Western District of Wisconsin
       Madison, Wisconsin
       December 21, 1998

       U.S. District Court for the Eastern District of Wisconsin
       Milwaukee, Wisconsin
       July 12, 2000
       U.S. District Court for the Northern District of Texas
       Dallas, Texas
       August 28, 2000

       U.S. District Court for the District of Colorado
       Denver, Colorado
       December 9, 2002

       U.S. District Court for the Northern District of Indiana
       South Bend, Indiana
       July 13, 2005

       U.S. District Court for the Southern District of Illinois
       Benton, Illinois
       July 30, 2007
     Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 7 of 19




               U.S. District Court for the District of Nebraska
               Omaha, Nebraska
               June 3, 2008

3        I am a 1973 graduate of the West Virginia University College of Law.

4        From May 1973 until August 1985, I was employed by Legal Services

Corporation-funded programs in West Virginia and Pennsylvania. From August

1985 until October 1993, I served as a Litigation Coordinator with the UAW Legal

Services Plan. From April 1, 1994 through August 30, 1995, I was associated with

the law firm of Edelman & Combs in Chicago, Illinois.

5.       On September 15, 1995, I opened my law office, as a solo practice limited to

the representation of persons in consumer rights litigation, both individual and class

cases.

6.       On February 1, 1997, I merged my practice with Horwitz, Horwitz and

Associates and continue to limit my practice to the representation of individuals in

consumer issues in class actions primarily brought pursuant to the Fair Debt

Collection Practices Act, 15 U.S.C. ''1692 et seq.

7.       Since 1990 I have been a contributing author to National Consumer Law

Center's Fair Debt Collection (9th ed. 2018) and annual supplements. I have also

written Chapter 5, "Fair Debt Collection Practices Act," Ohio Consumer Law (1995

ed. through 2018-19 ed.). AFair Debt Collection: The Need For Private

Enforcement@, published at Loyola Consumer Law Reporter, Volume 7, Number 3,
      Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 8 of 19



Page 89 (Spring 1995), was written by myself and Daniel A. Edelman.

8.      I was an original member of the National Association of Consumer Advocates

and from October 1996 through October 2000 serviced on the Board of Directors.

9.      For the past several years through October 2018 I have participated as one of

the Consumer Advocate Advisors to Consumer Financial Services Law Report

produced by West Publishing.

10.     In November 2006 I was named the Consumer Attorney of the Year by the

National Association of Consumer Advocates.

11.     On November 13, 2010 I received the Vern Countryman Award for

"Excellence and Dedication in the practice of consumer law on behalf of

low-income consumers" from the National Consumer Law Center.

12.     On October 13, 2011 the Santa Clara University School of Law Katherine &

George Alexander Community Law Center presented me with the Community

Award for Adedication to consumers and consumer law.@

13.     I have lectured to professional groups on consumer law issues

including:


March 12-13, 2015          Improper Claims for Interest          Washington, DC
                           Fair Debt Collection
                           Practices Act
                           National Consumer Law Center

April 5, 2013              Debt Collection in                    Chicago, IL
                           the Modern Economy
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 9 of 19



                       Loyola University School of Law

February 23-24, 2012   Fair Debt Collection              New Orleans, LA
                       Practices Act
                       National Consumer Law Center

March 3-4, 2011        Fair Debt Collection              Seattle, WA
                       Practices Act
                       National Consumer Law Center

February 27-28, 2009   ESI Discovery                     San Diego, CA
                       Fair Debt Collection
                       Practices Act
                       National Consumer Law Center

October 24-26, 2008    Co-Counseling                     Portland, OR
                       Consumer Cases
                       National Consumer Law Center

March 27-29, 2008      Fair Debt Collection              Nashville, VA
                       Practices Act
                       National Consumer Law Center

March 23-25, 2007      Fair Debt Collection              Tucson, Arizona
                       Practices Act
                       National Consumer Law Center

February 25-26, 2006   Fair Debt Collection              Austin, Texas
                       Practices Act
                       National Consumer Law Center

October 20-21, 2005    Consumer Law 2005                 Missouri Bar CLE
                                                         Kansas City &
                                                         St. Louis, MO

March 13-14, 2005      Fair Debt Collection              National
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 10 of 19




                       Practices Act               Association of
                                                   Consumer
                                                   Advocates
                                                   Crystal City, VA

July 29, 2004          Fair Debt Collection        Student Legal
                       Practices Act               Services
                                                   Chicago, Illinois

April 23, 2004         Montana Consumer            Missoula, MT
                       Law Summit

February 21-22, 2004   Fair Debt Collection        Kansas City, MO
                       Practices Act National
                       Consumer Law Center

October 28, 2002       Class Action Symposium      Atlanta, Georgia
                       National Consumer
                       Law Center

November 6, 2001       North American              Denver, Colorado
                       Collection Agency
                       Regulatory Association

April and May 2000     Consumer Financial          New York-
                       Services Litigation         San Francisco
March 2007             Practicing Law Institute    Chicago

November 10, 2000      Fair Credit Reporting Act   Michigan Poverty
                       Fair Debt Collection        Law Program
                       Practices Act               Lansing, Michigan

September 19, 1997     Fair Debt Collection        Michigan StateBar
                       Practices Act               Detroit, Michigan
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 11 of 19




April 25, 1997              Fair Debt Collection               VA Trial Lawyers
                            Practices Act and                  Association
                            Consumer Class Actions             Richmond, VA

September 20, 1996          Fair Debt Collection               Chicago Bar Assn
October 8, 1999             Practices Act                      Chicago, Illinois
October 11, 2001

June 7, 1996                Fair Debt Collection               Kansas City
                            Practices Act                      Metropolitan Bar
                            Overland Park, KS                  Association

1992 - 2000                 Fair Debt Collection
                            National Consumer                  Various locations
                            Rights Litigation
                            Conference

       14      I have been involved in numerous consumer cases including:

U.S. COURTS OF APPEALS:

Meza v. Portfolio Recovery Assocs., LLC, C F.3d C, 2017 WL 2790523 (9th Cir. June

22, 2017) (certified question to California Supreme Court); Madden v. Midland

Funding, LLC, 786 F.3d 246 (2d Cir. 2015) cert. den. C S.Ct. C, 2016 WL 3461580

(Mem. June 27, 2016) (non-national bank entities are not entitled to protection under

the NBA); Walker v. Financial Recovery Services, Inc., --- Fed.Appx. ----, 2015 WL

              th
1383233 (11 Cir., March 27, 2015) (offer of judgment); Powers v. Credit Management

Services, Inc., 776 F.3d 567 (8th Cir. 2015) (class certification reversed); Mais v. Gulf
       Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 12 of 19




Coast Collection Bureau, Inc., 768 F.3d 1110 (11th Cir. 2014) (TCPA); Randle v. H &

P Capital, Inc., 513 Fed.Appx. 282 (4th Cir. 2013) (attorneys fees); Anchondo v. Dunn,

511 Fed.Appx. 736 (10th Cir. 2013) (sanctions award);     Gonzales v. Arrow Financial

Services, LLC, 660 F.3d 1055 (9th Cir. 2011); Anchondo v. Anderson, Crenshaw &

Associates, L.L.C., 616 F.3d 1098 (10th Cir. 2010) (attorneys fees); Rannis v. Recchia,
                       th
380 Fed.App. 646 (9 Cir. 2010) (CROA); Imperial Merchant Services, Inc. v. Hunt,

                  th
580 F.3d 893 (9 Cir. 2009) (debt collector may recover check fee or interest on

dishonored check, not both); Imperial Merchant Services, Inc. v. Hunt, 47 Cal.4th 381,

212 P.3d 736 (Cal. 2009),    Hunt v. Imperial Merchant Services, Inc., 560 F.3d 1137
  th
(9 Cir. 2009) (shift class notice costs); McKinney v. Cadleway Properties, Inc., 548

             th                                                                    th
F.3d 496 (7 Cir. 2008); Camacho v. Bridgeport Financial, Inc., 523 F.3d 973 (9 Cir.

                                                                  th
2008) (attorneys fees); del Campo v. Kennedy, 517 F.3d 1070 (9 Cir. 2008); Johnson

v. Credit Int'l, 257 Fed. Appx. 8 (9th Cir., Nov. 8, 2007); Rosario v. American

Corrective Counseling Services, Inc., 506 F.3d 1039 (11th Cir. 2007); Gillespie v.

Equifax Information Services, L.L.C., 484 F.3d 938 (7th Cir. 2007); Defenbaugh v.

JBC & Assocs. PC, 2006 U.S. App. LEXIS 19930 (9th Cir., July 24, 2006) (Not for
                                                                       th
Publication); Camacho v. Bridgeport Financial, Inc., 430 F.3d 1078 (9 Cir. 2005)

('1692g(a)(3) dispute of the debt need not be Ain writing@);   Carroll v. United
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 13 of 19




Compucred Collections, Inc., 399 F.3d 620 (6th Cir. 2005) (class certification);

Silvernail v. County of Kent, 385 F.3d 601 (6th Cir. 2004); Irwin v. Mascott, 370 F.3d

924 (9th Cir. 2004); Liles v. American Corrective Counseling Services, 350 F.3d 742

(8th Cir. 2003); Carmichael v. Payment Ctr., Inc., 336 F.3d 636 (7th Cir. 2003); Renick

v. Dun & Bradstreet Receivable MgmtServs., 290 F.3d. 1055 (9th Cir. 2002); Romine

v. Diversified Collection Services, Inc., 155 F.3d 1142 (9th Cir. 1998); Ladick v. Van

Gement, 146 F.3d 1205 (10th Cir. 1998), cert. den. 119 S.Ct. 511 (1998); Zagorski v.

Midwest Billing Services, Inc., 128 F.3d 1164 (7th Cir. 1997); Bartlett v. Heibl, 128

F.3d 497 (7th Cir. 1997);   Tolentino v. Friedman, 46 F.3d 645 (7th Cir. 1995); Wright

v. Finance Service of Norwalk, Inc., 22 F.3d 647 (6th Cir. 1994); Dutton v. Wolpoff

and Abramson, 5 F.3d 649 (3d Cir. 1993); Hollis v. Roberts, 984 F.2d 1159 (11th Cir.

1993); Carroll v. Wolpoff & Abramson, 961 F.2d 459 (4th Cir. 1992); Graziano v.

Harrison, 950 F.2d 107 (3d Cir. 1991); Miller v. Payco-General American Credits, Inc.,

943 F.2d 482 (4th Cir. 1991); Anderson v. White, 885 F.2d 985 (3d Cir. 1989); Pipiles

v. Credit Bureau, Inc., 886 F.2d 22 (2d Cir. 1989); Emanuel v. American Credit

Exchange, 870 F.2d 805 (2d Cir. 1989); David v. City of Scranton, 633 F.2d 676 (3d

Cir. 1980).

U.S. DISTRICT COURTS - last 5 years:
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 14 of 19



Powers v. Collection Analyst, Inc., No. 8:17CV229, 2018 WL 3477967 (D. Neb.

July 19, 2018) (preliminary approval of class settlement); Powers v. Collection

Analyst, Inc., No. 8:17CV229, 2018 WL 3489622 (D. Neb. June 28, 2018), report

and recommendation adopted sub nom. Powers v. Collection Analyst, Inc., No.

8:17CV229, 2018 WL 3477967 (D. Neb. July 19, 2018); Bassett v. Credit

Management Services, Inc., No. 8:17CV69, 2018 WL 3159790 (D. Neb. June 28,

2018) (summary judgment); Bassett V. Credit Management Services, Inc., No.

8:17CV69, 2018 WL 3159791 (D. Neb. June 28, 2018) (class certified); Oyola v.

Midland Funding, LLC, 295 F. Supp. 3d 14 (D. Mass. 2018) (arbitration compelled);

Washington v. Brumbaugh & Quandahl, P.C., LLO. No. 8:15-CV-444, 2017 WL

4174754 (D. Neb. Sept. 19, 2017) (class certification and summary judgment);

Bassett v. Credit Mgmt. Servs., Inc., No. 8:17CV69, 2017 WL 6598500 (D. Neb.

Aug. 11, 2017) (certify questions to Neb. Sup. Ct.); Meeks v. Nat'l Account Sys. of

Omaha, LLC, No. 8:16CV513, 2017 WL 1292371 (D. Neb. Apr. 7, 2017)

(protective order); Masson v. Pioneer Credit Recovery, Inc., No. CV 16©1887, 2017

WL 819099 (E.D. La. Mar. 2, 2017) (summary judgment); Madden v. Midland

Funding, LLC, C F.Supp.3d C , 2017 WL 758518 (S.D.N.Y. Feb. 27, 2017) (class

certification and summary judgment); Jacobson v. Persolve, LLC, No.

14©CV©00735©LHK, 2016 WL 7230873 (N.D. Cal. Dec. 14, 2016) (attorneys fees);
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 15 of 19




Powers v. Credit Mgmt. Servs., Inc., No. 8:11CV436, 2016 WL 6993743 (D. Neb. Nov.

29, 2016) (final Approval of class settlement); Powers v. Credit Mgmt. Servs., Inc., No.

8:11CV436, 2016 WL 6994080 (D. Neb. Nov. 29, 2016) (attorneys fees and incentive

award);   Washington v. Brumbaugh & Quandahl, P.C., LLO., No. 8:15CV444, 2016

WL 4734393 (D. Neb. Sept. 9, 2016) (amended complaint); Powers v. Credit Mgmt.

Servs., Inc., 2016 WL 3983250 (D. Neb. July 25, 2016) (preliminary approval of class

settlement);   Datta v. Asset Recovery Sols., LLC, No. 15 CV 00188 LHK, 2016 WL

3163142 (N.D. Cal. June 7, 2016) (summary judgment); Reynolds v. Credit Bureau

Servs., Inc., No. 8:15CV168, 2016 WL 2864411 (D. Neb. May 16, 2016) (attorneys

fees); Reynolds v. Credit Bureau Servs., Inc., No. 8:15CV168, 2016 WL 2859604 (D.

Neb. May 16, 2016) (final approval of class settlement); Palmer v. Dynamic Recovery

Sols., LLC, No. 6:15©CV©59©ORL©40KRS, 2016 WL 2348704 (M.D. Fla. May 4,

2016) (deny class settlement); Washington V. Brumbaugh & Quandahl, P.C., LLO., No.

8:15CV444, 2016 WL 1435665 (D. Neb. Apr. 11, 2016) (motion to dismiss); Gary D.

Smith vs. Gurstel Chargo, PA, 2016 WL 1312527 (D. Neb. Apr. 4, 2016) (supplemental

award of attorneys fees); Kenneth Reynolds, on behalf of himself & all others similarly

situated, vs. ARL Credit Services, Inc., Donette Jablonski, and Richard Jablonski, 2016

WL 1257862 (D. Neb. Mar. 30, 2016) (final approval of class settlement); Datta v.
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 16 of 19




Asset Recovery Sols., LLC, No. 15©CV©00188©LHK, 2016 WL 1070666 (N.D. Cal.

Mar. 18, 2016) (class certified); Reynolds v. Credit Mgmt. Servs., Inc., No. 8:14CV391,

2016 WL 756469 (D. Neb. Feb. 25, 2016) (summary judgment and class certification);

Jenkins v. Pech, No. 8:14CV41, 2016 WL 715780 (D. Neb. Feb. 22, 2016) (attorneys

fees); Powers v. Credit Mgmt. Servs., Inc., No. 8:11CV436, 2016 WL 612251 (D. Neb.

Feb. 2, 2016) (summary judgment);     Powers v. Credit Mgmt. Servs., Inc., 313 F.R.D.

103 (D. Neb. 2016) (class certified); Reynolds v. Credit Bureau Servs., Inc., No.

8:15CV168, 2016 WL 389977 (D. Neb. Feb. 1, 2016) (class certification and

preliminary approval order); Riffle v. Convergent Outsourcing, Inc., 311 F.R.D. 677

(M.D. Fla. 2015) (class cert den); Jenkins v. Pech, No. 8:14CV41, 2015 WL 6738624

(D. Neb. Nov. 4, 2015) (preliminary approval of class settlement); Meza v. Portfolio

Recovery Associates, LLC, No. 14©CV©03486©LHK, --- F.Supp.3d ---, 2015 WL

5138501 (N.D. Cal. Sept. 1, 2015) (summary judgment); Krulee v. Receivables

Performance Mgmt., LLC, No. 5:14©CV©02860©RMW, 2015 WL 4624082 (N.D. Cal.

Aug. 3, 2015) (defendant's motion for attorney's fees denied); Jenkins v. Pech, No.

8:14CV41, 2015 WL 3872388 (D. Neb. June 23, 2015) (compel subpoenaed bank

records);   Jenkins v. Pech, No. 8:14CV41, 2015 WL 3658261 (D. Neb. June 12, 2015)

(class certified); Krulee v. Receivables Performance Mgmt., LLC, No.
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 17 of 19




5:14©CV©02860©RMW, 2015 WL 3638546 (N.D. Cal. June 11, 2015) (compel

arbitration); Jacobson v. Persolve, LLC, No. 14-CV-00735 LHK, 2015 WL 3523696

(N.D. Cal. June 4, 2015) (class certified); Jacobson v. Persolve, LLC, 2015 WL

2061712 (N.D. Cal. May 1, 2015) (deny SAC); Spurgeon v. Frederick J. Hanna &

Assoc., 2015 WL 1246157 (D.Neb., March 17, 2015) (motion to dismiss); Gold v.

Midland Credit Management, Inc., --- F.Supp.3d ----, 2015 WL 1037700 (N.D.Cal.,

March 10, 2015) (summary judgment);     Davis v. CACH, LLC, 2015 WL 913392

(N.D.Cal., 2015) (arbitration compelled); Jenkins v. Pech, 2015 WL 728305 (D.Neb.,

Feb. 19, 2015) (compel subpoena); James v. Portfolio Recovery Associates, LLC, 2015

WL 720195 (N.D.Cal., Feb. 20, 2015) (arbitration compelled); In re: Convergent

Outsourcing, Inc., Fair Debt, --- F.Supp.3d ----, 2015 WL 506393

(U.S.Jud.Pan.Mult.Lit., Feb. 5, 2015) (MDL denied); Haynes v. Allied Interstate, LLC,

2015 WL 429800 (D.Neb., Feb. 2, 2015); Smith v. Gurstel Chargo, PA, 2014 WL

6453772 (D.Neb., Nov. 17, 2014) (preliminary approval order);      Gold v. Midland

Credit Management, Inc., --- F.R.D. ----, 2014 WL 5026270 (N.D.Cal., Oct. 7, 2014)

(class certified); Mazur v. National Account Systems of Omaha, LLC, 2014 WL

4264798 (D.Neb., Aug. 29, 2014) (preliminary approval of class settlement); Jenkins v.

Pech, 301 F.R.D. 401 (D.Neb. 2014) (MTD denied - OJ did not moot class claim);
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 18 of 19




Jacobson v. Persolve, LLC, 2014 WL 4090809 (N.D. Cal. Aug. 14, 2014) (Rule 68

offer of judgment made before the filing of a class certification motion does not moot

the putative class allegations); Gold v. Midland Credit Management, Inc., 2014 WL

3371012 (N.D.Cal., July 9, 2014) (compel 30(b)(6) witness); Gold v. Midland Credit

Management, Inc., 2014 WL 3371429 (N.D.Cal., July 9, 2014) (compel discovery

responses); Henggeler v. Brumbaugh & Quandahl, P.C., LLO, 2014 WL 793544

(D.Neb., Feb. 26, 2014) (attorneys fees); Gold v. Midland Credit Management, Inc.,

2014 WL 767732 (N.D.Cal., Feb. 20, 2014) (discovery compelled); Birge v.

Brumbaugh & Quandahl, P.S., LLO, 2014 WL 688966 (D.Neb., Feb. 26, 2014)

(attorneys' fees); Birge v. Smeall, 2013 WL 6631653 (D.Neb., Dec. 17, 2013) (motion

to dismiss);   Henggeler v. Brumbaugh & Quandahl P.C., 2013 WL 5881422 (D.Neb.,

Oct. 25, 2013) (preliminary approval of class action settlement); Hernandez v.

Guglielmo, 977 F.Supp. 1054 (D.Nev. 2013) (statutory damages); Birge v. Smeall, 2013

WL 5789273 (D.Neb., Sept. 20, 2013) (motion to dismiss); del Campo v. Mealing,

2013 WL 4764975 (N.D.Cal., Sept. 5, 2013) (summary judgment); Santiago v. Equable

Ascent Financial, 2013 WL 3498079 (N.D.Cal., July 12, 2013) (attorneys

fees);(reconsider class cert denied); Mais v. Gulf Coast Collection Bureau, Inc., 944

F.Supp.2d 1226 (S.D.Fla., May 8, 2013) (TCPA summary judgment), rev'd --- F.3d ----,
   Case 2:18-cv-00317-GMN-DJA Document 61-5 Filed 01/10/19 Page 19 of 19




2014 WL 4802457 (11th Cir., Sept. 29, 2014); Manno v. Healthcare Revenue Recovery

Group, LLC, 289 F.R.D. 674 (S.D.Fla. 2013) (TCPA and FDCPA classes certified);

Donnelly-Tovar v. Select Portfolio Servicing, Inc., 945 F.Supp.2d 1037 (D.Neb. 2013)

(deny motion to dismiss); Erickson v. Credit Bureau Services, Inc., 2013 WL 672281

(D.Neb., Feb. 22, 2013) (attorneys fees); Erickson v. Credit Bureau Services, Inc.. 2013

WL 672313 (D.Neb., Feb. 22, 2013) (class settlement approved).

Executed in Chicago, Illinois on Novwmber 9, 2018.


                                        S/ O. Randolph Bragg
                                        O. Randolph Bragg
                                        HORWITZ, HORWITZ & ASSOCIATES
                                        25 East Washington Street, Suite 900
                                        Chicago, IL 60602
                                        (312) 372-8822
                                        rand@horwitzlaw.com
